DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 17, 2021 has been entered.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on September 9, 2021; September 9, 2021; and November 17, 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
The listing of references in the specification (e.g., L. Liu et al., "Substrates for gallium nitride epitaxy", Materials Science and Engineering: R: Reports, vol. 37, issue 3, 30 April 2002, pp. 61-127) is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claims 19-21 are objected to because of the following informalities: each instance of “the means for depleting channel electrons” should be amended to “the means for depleting channel electrons and distributing an electric field.”  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 19-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Werner et al. (US 2016/0141405 A1).
Regarding claim 19, Werner shows in Fig. 3 and related text a semiconductor device ([0011], lines 1-4), comprising: 
a layer 120 of a first semiconducting material (GaN), the first semiconducting material comprising a first crystal structure (wurtzite), wherein the first semiconducting material defines a cavity (i.e., a hole or hollow place by definition) ([0024], lines 32-33);
a layer 122 of a second semiconducting material (AlGaN) disposed adjacent to the layer of the first semiconducting material to form a heterojunction with the layer of the first semiconducting material ([0023], lines 14-16 and [0024], lines 33-35);
means 100 (116/128) for depleting channel electrons and distributing an electric field ([0021], lines 5-8 and [0025], lines 1-6), the means for depleting channel electrons positioned at least partially in the cavity formed by the first semiconducting material 
means 124/126 for structurally supporting the heterojunction and the means for depleting channel electrons ([0024], lines 17-21).
Regarding claim 20, Werner shows means 300 for aligning the means for depleting channel electrons from a front side of the semiconductor device (Fig. 4C; [0031], lines 1-6).
Regarding claim 21, Werner discloses the means for depleting channel electrons includes a conductive material (p-doped GaN 116) ([0021], line 7).
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Raring et al. (US 9,666,677 B1) in view of Sugimoto et al. (JP 2011238701 A).
Regarding claims 1 and 2, Raring shows in Figs. 11b, 11c and related text a semiconductor device, comprising: 
a layer of a first semiconducting material (“GaN”), the first semiconducting material comprising a first crystal structure (wurtzite imparted by “GaN Substrate”) (Fig. 11b; Col. 51, lines 1-3); 
a layer of a second semiconducting material (“AlGaN”) disposed adjacent to the layer of the first semiconducting material to form a heterojunction with the layer of the first semiconducting material; and
e.g., hexagonal in the case of sapphire) (Col. 51, lines 65-67 and Col. 52, lines 1-2);
further comprising a high electron mobility transistor (HEMT) (Col. 48, lines 51-59) comprising:
the layer of the first semiconducting material; and
the layer of the second semiconducting material.
Raring does not disclose a backside field plate that is electrically coupled to the heterojunction and disposed at least partially within a cavity formed by the first semiconducting material, the backside field plate comprising a surface that traverses a surface of the layer of the first semiconducting material adjacent to the substrate, wherein the HEMT comprises the backside field plate.
Sugimoto teaches in Figs. 5-8 and related text ([0031]-[0032] of previously attached English machine translation) a backside field plate 14 (note: Applicant’s specification describes on page 10, second paragraph thereof that a p-type GaN region can function as a backside field plate when formed in unintentionally doped GaN) that is electrically coupled to the heterojunction 16a and disposed at least partially within a cavity formed by the first semiconducting material (i-GaN) 16, the backside field plate comprising a surface that traverses a surface of the layer of the first semiconducting material adjacent to the substrate 12 (e.g., sapphire; see [0013], line 3), wherein the HEMT 310 (note: the terms “high electron mobility transistor” (HEMT) and “heterojunction field effect transistor” (HFET) are used interchangeably in the art) comprises the backside field plate.

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Raring’s device to form a backside field plate that is electrically coupled to the heterojunction and disposed at least partially within a cavity formed by the first semiconducting material, the backside field plate comprising a surface that traverses a surface of the layer of the first semiconducting material adjacent to the substrate, wherein the HEMT comprises the backside field plate, as taught by Sugimoto, in order to permit holes generated by avalanche breakdown to be discharged to the source electrode through the backside field plate, thereby preventing the HEMT (HFET) from being permanently destroyed by avalanche breakdown, and thereby also minimizing the influence of the electric field generated by the backside field plate on the on/off operation of the HEMT (HFET) (Sugimoto: [0033] of previously attached English machine translation).
Regarding claim 3, Raring in view of Sugimoto shows each of the first semiconducting material (GaN) and the second semiconducting material (AlGaN) comprises a compound of one or more elements in group 13 of the periodic table with one or more elements in group 15 of the periodic table (Raring: Fig. 11c).
Regarding claim 4, Raring in view of Sugimoto shows the first semiconducting material is gallium nitride and the second semiconducting material is aluminum gallium nitride, aluminum indium gallium nitride or aluminum nitride (Raring: Fig. 11c).
Regarding claim 9, Raring in view of Sugimoto discloses substantially the entire claimed invention, as applied to claim 1 above.
Raring does not disclose the backside field plate is an electrical conductor.
Sugimoto teaches in Figs. 5-8 and related text the backside field plate 14 is an electrical conductor (p-type doped GaN) ([0032], line 16).
Raring and Sugimoto are analogous art because they both are directed to high electron mobility transistors (HEMT) (also referred to as a heterojunction field effect transistor (HFET)) and one of ordinary skill in the art would have had a reasonable expectation of success to further modify Raring in view of Sugimoto with the specified features of Sugimoto because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of Raring in view of Sugimoto to form the backside field plate to be an electrical conductor, as taught by Sugimoto, in order to enable the backside field plate to be electrically connected to the source electrode of the heterojunction field effect transistor.
Claims 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Raring et al. (US 9,666,677 B1) in view of Sugimoto et al. (JP 2011238701 A) as applied to claim 1 above, and further in view of Werner et al. (US 2016/0141405 A1).
Regarding claims 5-8, Raring in view of Sugimoto disclose substantially the entire claimed invention, as applied to claim 1 above, including a gate electrode (“Gate”) and a drain electrode (“Drain”) (Raring: Fig. 11c; Col. 50, lines 30-37).
Raring in view of Sugimoto do not disclose a frontside field plate that is spaced apart from the drain electrode and is configured to spatially distribute an electric field between the gate electrode and the drain electrode, wherein an edge of the backside 
Werner teaches in Fig. 3 and related text a frontside field plate 200 (204/206) ([0026], lines 7-17) that is spaced apart from the drain electrode 110 (“D”) ([0018], line 16) and is configured to spatially distribute an electric field ([0016], lines 1-11 and [0027], lines 1-17) between the gate electrode 114 (“G”) ([0018], line 28) and the drain electrode, 
wherein an edge (right edge of 128) of the backside field plate 100 (116/128) ([0021], lines 5-8 and [0025], lines 1-6) closest to the drain electrode is aligned with an edge (right edge of 206) of the frontside field plate or an edge of the gate electrode closest to the drain electrode, 
wherein the backside field plate comprises a material (p-doped GaN) having a density of minority charge carriers (holes) that is greater than a density of minority charge carriers of the first semiconducting material (intrinsic GaN) ([0031], lines 19-22), 
wherein the material of the backside field plate comprises one or more of: a metal, a doped portion of the first semiconducting material, a hetero-structure, or another material that is capable of forming an ohmic contact with the first semiconducting material (see Fig. 4C; [0031], lines 1-6).

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of Raring in view of Sugimoto to provide a frontside field plate that is spaced apart from the drain electrode and is configured to spatially distribute an electric field between the gate electrode and the drain electrode, wherein an edge of the backside field plate closest to the drain electrode is aligned with an edge of the frontside field plate or an edge of the gate electrode closest to the drain electrode, wherein the backside field plate comprises a material having a density of minority charge carriers that is greater than a density of minority charge carriers of the first semiconducting material, wherein the material of the backside field plate comprises one or more of: a metal, a doped portion of the first semiconducting material, a hetero-structure, or another material that is capable of forming an ohmic contact with the first semiconducting material, as taught by Werner, in order to reduce electric field buildup in a compound semiconductor transistor when the transistor is off and in a blocking state owing to mirror charges being evenly distributed over the volume of the field plate (Werner: [0016]-[0017]).
Response to Arguments
Applicant's arguments filed November 17, 2021 have been fully considered but they are not persuasive.
Applicant argues on page 11: “There is no mention in paragraph [0025] or any other portion of Werner of a cavity, as recited in claim 19, or a ‘hollow place’ as stated in the portion of the Office Action reproduced above. How would a cavity be formed in FIG. 3 of Werner? The substrate 124, the nucleation (seed) layer 126, and the GaN buffer layer 120 appear intact in FIG. 3. Instead, the doped region 116 in FIG. 3 of Werner appears to be implanted and not formed within a cavity, as in claim 19. As such, Werner does not disclose all the features of claim 19” (emphasis original).
In response, under a broadest reasonable interpretation, words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification.  The plain meaning of a term means the ordinary and customary meaning given to the term by those of ordinary skill in the art at the time of the invention.  MPEP 2111.01(I).  The ordinary and customary meaning of cavity is “a hole or hollow place” (Webster’s New World Dictionary, Third College Edition, 1994).  Hypothetically, if Werner’s backside field plate 100 (116/128) were to be removed from the structure of Fig. 3, there would be a hollow place left behind in the layer 120 of the first semiconducting material.  Thus, it is respectfully submitted that Werner discloses “the first semiconducting material defines a cavity” and “the means for depleting channel electrons positioned at least partially in the cavity formed by the first semiconducting material” as recited in claim 19.  According to MPEP 2113(I): "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 
Applicant argues on pages 13-14: “Applicant respectfully disagrees that Sugimoto discloses ‘a backside field plate that is electrically coupled to the heterojunction and disposed at least partially within a cavity formed by the first semiconducting material,’ particularly in combination with the other features recited in claim 1. Sugimoto does not appear to disclose a cavity formed by the first semiconducting material, within which a backside field plate is disposed. Rather, a machine language translation of Sugimoto available at Espacenet describes the p-GaN layer 14 as being formed on the substrate… Being ‘formed on the sapphire substrate 12’, as described in paragraph [0014] of Sugimoto indicates that the p-GaN layer 14 is not deposited in a cavity. Rather, the p-GaN layer is deposited on the substrate. Then, an ‘i-GaN layer 16 made of i-type GaN is formed on the sapphire substrate 12 and the p-GaN layer 14,’ stated at paragraph [0015] of Sugimoto.  Thus, even if considered in combination, Raring and Sugimoto fail to disclose all the features of claim 1 (emphasis original).”
In response, Applicant has rightly pointed out a difference between Sugimoto’s process (e.g., forming the backside field plate on the substrate, and then forming the layer of the first semiconducting material on the substrate and the backside field plate) In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  It is respectfully submitted that a comparison between the structure shown in Applicant’s Fig. 7 and the structure shown in Sugimoto’s Fig. 6 reveals that these structures are very similar to one another, even though they were made by different processes.
Allowable Subject Matter
The following amendments are suggested to place the application in condition for allowance.  It is suggested that withdrawn claims 10-18 be cancelled and prosecuted in a divisional application in order to obtain a broader scope of protection than what would be possible if these claims were to be rejoined and allowed with the device claims.  Support for these suggested amendments may be found in Applicant’s Fig. 7.

IN THE CLAIMS
1.	A semiconductor device, comprising: 
a layer of a first semiconducting material, the first semiconducting material comprising a first crystal structure; 
a layer of a second semiconducting material disposed adjacent to the layer of the first semiconducting material to form a heterojunction with the layer of the first semiconducting material; 

a backside field plate that is electrically coupled to the heterojunction and disposed at least partially within a cavity formed by the first semiconducting material, the backside field plate comprising a surface that traverses a surface of the layer of the first semiconducting material adjacent to the substrate; and
a gate electrode, a drain electrode, and a frontside field plate that are electrically coupled to the heterojunction, the frontside field plate comprising a sidewall that is positioned between the gate electrode and the drain electrode and aligned with an edge of the backside field plate along a thickness direction of the layer of the first semiconducting material, the frontside field plate overlapping the gate electrode along the thickness direction.

5.	The semiconductor device of claim 1, 


wherein the [[a]] frontside field plate [[that]] is spaced apart from the drain electrode and is configured to spatially distribute an electric field between the gate electrode and the drain electrode.

6.	The semiconductor device of claim 5, wherein the edge comprises a first [[an]] edge of the backside field plate closest to the drain electrode, the sidewall comprises a first sidewall , and the first edge is aligned with the first sidewall along the thickness direction.

10-18.	(Cancelled)

19.	A semiconductor device, comprising: 
a layer of a first semiconducting material, the first semiconducting material comprising a first crystal structure, wherein the first semiconducting material defines a cavity; 

a gate electrode, a drain electrode, and a frontside field plate that are electrically coupled to the heterojunction, the frontside field plate comprising a sidewall that is positioned between the gate electrode and the drain electrode, the frontside field plate overlapping the gate electrode along a thickness direction of the layer of the first semiconducting material;
means for depleting channel electrons and distributing an electric field, the means for depleting channel electrons and distributing an electric field positioned at least partially in the cavity formed by the first semiconducting material such that an edge of the means for depleting channel electrons and distributing an electric field the sidewall of the frontside field plate along the thickness direction 
means for structurally supporting the heterojunction and the means for depleting channel electrons and distributing an electric field.

20.	The semiconductor device of claim 19, further comprising means for aligning the means for depleting channel electrons and distributing an electric field from a front side of the semiconductor device.

21.	The semiconductor device of claim 19, wherein the means for depleting channel electrons and distributing an electric field includes a conductive material.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. References A (US 2006/0071250 A1) and N (CN 104599957 A) are cited as being related to a gallium nitride device for high frequency and high power applications.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER M ALBRECHT whose telephone number is (571)272-7813. The examiner can normally be reached Mon-Fri 9:30-5:30 (CT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on (571) 272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER M ALBRECHT/Examiner, Art Unit 2811